NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12279

               COMMONWEALTH   vs.   JULIE A. ELDRED.



        Middlesex.      October 2, 2017. - July 16, 2018.

   Present:   Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher, &
                            Kafker, JJ.


        Practice, Criminal, Probation.     Drug Addiction.



     Complaint received and sworn to in the Concord Division of
the District Court Department on June 13, 2016.

     A proceeding on violation of probation was heard by Sabita
Singh, J., and a question of law was reported by her.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Lisa M. Newman-Polk (Benjamin H. Keehn, Committee for
Public Counsel Services, also present) for the defendant.
     Maria Granik, Assistant Attorney General, for the
Commonwealth.
     The following submitted briefs for amici curiae:
     Amy M. Belger for Massachusetts Medical Society & others.
     Martha M. Coakley & Rachel C. Hutchinson for National
Association of Drug Court Professionals.
     Steven Fitzgerald, pro se.
     Matthew R. Segal & Adriana Lafaille for American Civil
Liberties Union of Massachusetts, Inc., & others.
                                                                    2


     LOWY, J.   Following a probation violation hearing, a judge

in the District Court found that the defendant, Julie A. Eldred,1

had tested positive for fentanyl, in violation of a condition of

her probation requiring her to abstain from using illegal drugs.

The judge ordered that the conditions of her probation be

modified to require her to submit to inpatient treatment for

drug addiction.   The defendant appeals from that finding and

disposition.    The judge also reported a question drafted by the

defendant concerning whether the imposition of a "drug free"

condition of probation, such as appeared in the original terms

of defendant's probation, is permissible for an individual who

is addicted to drugs and whether that person can be subject to

probation violation proceedings for subsequently testing

positive for illegal drugs.

     We conclude that, in appropriate circumstances, a judge may

order a defendant who is addicted to drugs to remain drug free

as a condition of probation, and that a defendant may be found

to be in violation of his or her probation by subsequently

testing positive for an illegal drug.2   Accordingly, we affirm


     1 We refer to Julie Eldred as the defendant, rather than the
probationer, for purposes of consistency and clarity.

     2 We acknowledge the amicus briefs submitted by the American
Civil Liberties Union of Massachusetts, Inc., Center for Public
Representation, and Prisoners' Legal Services; Massachusetts
Medical Society, American Academy of Addiction Psychiatry,
Association for Behavioral Healthcare, Grayken Center for
                                                                   3


the finding that the defendant violated her probation and the

order requiring her to submit to inpatient treatment for her

addiction.

     Background and prior proceedings.   On July 18, 2016, the

defendant was arraigned on a felony charge of larceny for

stealing jewelry valued over $250 from the home of an individual

for whom the defendant provided dog-walking services.   The

defendant admitted to the police that she had stolen the jewelry

and had sold it to obtain money to support her heroin addiction.

On August 22, 2016, the defendant admitted to sufficient facts

to warrant a finding of guilt.   A judge in the District Court

continued the defendant's case without a finding, and imposed a

one-year term of probation with special conditions related to

her substance abuse that included requiring her to remain drug

free, submit to random drug screens, and attend outpatient

substance abuse treatment three times each week.3   Prior to

accepting the terms of her probation, the defendant did not

object to the condition that she remain drug free, or otherwise


Addiction Medicine at Boston Medical Center, Massachusetts
Organization for Addiction Recovery, Massachusetts Society for
Addiction Medicine, Northeastern University School of Law's
Center for Health Policy and Law, and twenty-eight others;
Steven Fitzgerald; and the National Association of Drug Court
Professionals.

     3 The special condition of probation requiring the defendant
to remain drug free was announced in open court, and was
included in the written probation agreement, which the defendant
signed.
                                                                    4


express that her diagnosis of substance use disorder (SUD)

rendered her incapable of remaining drug free.

     On August 29, 2016, the defendant began outpatient

addiction treatment at a hospital.   As a component of her

treatment, an addiction specialist prescribed the defendant a

medication that is used to treat symptoms of withdrawal and

addiction to opiates.

     On September 2, 2016, only eleven days after the case had

been continued without a finding and the probation had been

imposed, the defendant tested positive for fentanyl, following a

random drug test administered by her probation officer.   The

probation officer encouraged the defendant to enter inpatient

treatment, but the defendant allegedly refused.   The probation

officer then filed a "Notice of Probation Detention Hearing"4

with the District Court.   The detention hearing was conducted on

the same day as the defendant's positive drug test because, as

her probation officer testified, the defendant's parents were

out of town and "it was the Friday before Labor Day and [the

probation officer] felt that [the probation officer] couldn't

     4 According to Rule 5(a) of the District/Municipal Court
Rules for Probation Violation Proceedings (LexisNexis 2016), a
probation detention hearing "may be conducted to determine
whether a probationer shall be held in custody pending the
conduct of a probation violation hearing. The issues to be
determined at a probation detention hearing are whether probable
cause exists to believe that the probationer has violated a
condition of the probation order, and, if so, whether the
probationer should be held in custody."
                                                                    5


have [the defendant] leave [the probation officer's] office

testing positive for Fentanyl."

    Based on the evidence presented at the hearing, the judge,

who was the same judge who had accepted the defendant's plea and

imposed the conditions of probation, determined that there was

probable cause to believe the defendant had violated the "drug

free" condition of her probation by using fentanyl.   Because

defense counsel was not able to secure a placement for the

defendant at an inpatient treatment facility, the judge ordered

that the defendant be held in custody until a placement became

available.   The defendant was released into an inpatient

treatment facility after ten days in custody.

    On November 22, 2016, a different District Court judge

presided over the defendant's probation violation hearing.

Despite conceding that she had used fentanyl, the defendant

contested that she had violated the terms of her probation.     The

defendant argued, for the first time, that she had been

diagnosed with SUD, which rendered her incapable of remaining

drug free.   In the defendant's view, her use of drugs could not

constitute a wilful violation of her probationary condition to

remain drug free.   She submitted several affidavits from experts

in support of her claim; however, no expert testimony was

offered at the hearing to opine on SUD or its potential effects

on the brain.
                                                                      6


     The judge determined that the defendant had violated the

drug free condition of her probation by testing positive for

fentanyl.   The defendant filed a motion to vacate the condition

of probation requiring her to stay drug free, arguing that the

condition violated various State and Federal constitutional

rights.   That motion was denied.   The judge then modified the

conditions of the defendant's probation by adding the condition

that she continue inpatient treatment.     The judge also allowed

the defendant's motion to report to the Appeals Court the

question concerning the imposition of the condition of probation

that the defendant remain drug free.     We granted the defendant's

motion for direct appellate review.5

     Discussion.   1.   The reported question.   The judge sought

to report the question to the Appeals Court under Mass. R. Crim.

P. 34, as amended, 442 Mass. 1501 (2004).     It is doubtful she

had the authority to do so.   Rule 34, like the Rules of Criminal

Procedure generally, applies only in criminal cases.     The matter

before the judge -- a probation violation hearing -- was not a

criminal matter.   See Commonwealth v. Patton, 458 Mass. 119,

124-125, 129 (2010).    Moreover, the reported question, as it was


     5 After we granted the defendant's motion for direct
appellate review of the question reported to the Appeals Court,
the defendant separately appealed from the decision that the
defendant was in violation of probation. We transferred that
appeal to this court on our own motion and consolidated the two
matters.
                                                                    7


originally formulated, contains a factual conclusion about the

science of addiction that was not resolved at the trial court

level.    See Commonwealth v. Duncan, 467 Mass. 746, 753 n.7,

cert. denied, 135 S. Ct. 224 (2014) ("We answer only the

reported question of law, not the question of fact");

Commonwealth v. Yacobian, 393 Mass. 1005, 1005-1006 (1984)

(declining to rule on questions of law predicated on unresolved

factual issues).6   Nevertheless, this question presents issues of

significant magnitude that require resolution, especially where

they have been fully briefed and at least one issue appears to

be moot.   We therefore employ our general superintendence power

to address the matter.    See Cobb v. Cobb, 406 Mass. 21, 24 n.2

(1989).    See also Commonwealth v. Doe, 420 Mass. 142, 145-146

(1995), overruled on another ground by Commonwealth v. Pon, 469
Mass. 296 (2014).    But first, in order to make the question one

     6 In its original form, the reported question presumes that
there is a scientific consensus concerning SUD's impact on the
brain, particularly how it affects an individual's ability to
abstain from using drugs. Embedded within the question, which
was drafted and submitted by the defendant, is the conclusion
that this scientific issue was resolved in the defendant's
favor. This issue, however, was not subject to adversarial
scrutiny, let alone resolved. This is elucidated by the fact
that the parties and amici present varying models of addiction
and varying conclusions concerning the science of addiction.
For example, the defendant advances a model of addiction where
addiction is understood as a brain disease that deprives an
individual of his or her free will to abstain from using drugs.
In contrast, the Commonwealth advances a behavioral model of
addiction which postulates that SUD may affect an individual's
urge to use substances, but it does not render that individual
without the free will to use substances.
                                                                     8


that can be answered on the record before us, we reformulate the

reported question as follows:

    "Where a person who committed a crime is addicted to
    illegal drugs, may a judge require that person to
    abstain from using illegal drugs as a condition of
    probation? If that person violates the 'drug free'
    condition by using illegal drugs while on probation,
    can that person be subject to probation revocation
    proceedings? Additionally, at a detention hearing, if
    there is probable cause to believe that a person with
    a 'drug free' condition of probation has violated that
    condition by using an illegal drug, may that person be
    held in custody while awaiting admission into an
    inpatient treatment facility, pending a probation
    violation hearing?"

    As explained infra, given relevant statutes, and court

rules and policies, coupled with the goals of probation, we

answer each portion of the reformulated question in the

affirmative.

    The circumstances of the defendant's case exemplifies why

the imposition of a drug free condition of probation and the

enforcement of such a condition are permissible within the

confines of the probation process.     From crafting special

conditions of probation to determining the appropriate

disposition for a defendant who has violated one of those

conditions, judges should act with flexibility, sensitivity, and

compassion when dealing with people who suffer from drug

addiction.     The rehabilitative goals of probation, coupled with

the judge's dispositional flexibility at each stage of the

process, enable and require judges to consider the unique
                                                                       9


circumstances facing each person they encounter -- including

whether that person suffers from drug addiction.       This

individualized approach to probation fosters an environment that

enables and encourages recovery, while recognizing that relapse

is part of recovery.

      2.   Probation.   a.   Disposition.   As an alternative or

supplement to incarceration, probation is "a legal disposition

which allows a criminal offender to remain in the community

subject to certain conditions and under the supervision of the

court."    Commonwealth v. Durling, 407 Mass. 108, 111 (1990).

The primary goals of probation are twofold:      rehabilitation of

the defendant and protection of the public from the defendant's

potential recidivism.     Commonwealth v. Goodwin, 458 Mass. 11, 15

(2010).    Commonwealth v. Lapointe, 435 Mass. 455, 459 (2001)

(other goals include "punishment, deterrence, and retribution"

[citation omitted]).

      "The success of probation as a correctional tool depends on

judges having the flexibility at sentencing to tailor probation

conditions to the circumstances of the individual defendant and

the crime that he [or she] committed."       Goodwin, 458 Mass. at

16.   See Lapointe, 435 Mass. at 459 (judge may consider factors

not relevant at trial, such as hearsay information about

defendant's character, behavior, and background).       Authority to

tailor probation conditions is found in G. L. c. 276, § 87,
                                                                   10


which states that a judge may impose "such conditions as [the

judge] deems proper."    See Boston Municipal Court and District

Court Sentencing Best Practice Principles 5.     See also Criminal

Sentencing in the Superior Court:    Best Practices for

Individualized Evidence-Based Sentencing 8 ("Special conditions

of probation should be narrowly tailored to the criminogenic

needs of the defendant/probationer while providing for the

protection of the public and any victim").

    Where, as here, addiction is an underlying issue in a

criminal case, the special conditions "may include, but shall

not be limited to, participation by [the defendant] in

rehabilitative programs."    G. L. c. 276, § 87A.    Indeed, in

1998, this court, in collaboration with the Trial Court, issued

standards on substance abuse.    See Supreme Judicial Court

Standing Committee on Substance Abuse, Standards on Substance

Abuse (April 28, 1998) (Substance Abuse Standards).       They

established a "systemwide policy designed to enhance the

judiciary's response to the impact of substance abuse on [our]

courts."   Id. at 4.    The standards created a framework that

would "promote public safety, provide access to treatment,

protect due process, reduce recidivism, [and] ensure offender

accountability" (emphasis added).    Id. at 5.      One of the

standards addressed directly the issue of requiring a defendant

to remain drug free, stating, "[O]nce [a] judge has concluded
                                                                  11


that a party's substance abuse is a factor in the case, in

supervising criminal . . . cases and in establishing court

ordered substance abuse conditions, the judge should

specifically and unambiguously prohibit the party from all use

of alcohol an illicit drugs" (emphasis added).   Id. at 27.    The

standards also recognize that relapse is a "common" problem and

judges "should . . . employ strategies consistent with public

safety to prevent it" (emphasis added).   Id. at 3.

    For these reasons, judges have great latitude in imposing

conditions of probation, and those conditions are enforceable

"so long as the condition is 'reasonably related' to the goals

of sentencing and probation."   Commonwealth v. Obi, 475 Mass.
541, 547 (2016), quoting Lapointe, 435 Mass. at 459.   Even where

a condition of probation affects a constitutional right, it is

valid if it is "reasonably related" to the goals of sentencing

and probation, in light of the defendant's underlying crime and

her particular circumstances.   See Commonwealth v. Power, 420
Mass. 410, 416-417 (1995), cert. denied, 516 U.S. 1042 (1996);

Lapointe, supra.   Although random drug and alcohol testing

constitutes a search and seizure for constitutional purposes

under art. 14 of the Massachusetts Declaration of Rights, such

testing is nonetheless a permissible condition of probation so

long as it is reasonably related to legitimate probationary

goals.   Commonwealth v. Gomes, 73 Mass. App. Ct. 857, 859
                                                                  12


(2009).   See Commonwealth v. Williams, 60 Mass. App. Ct. 331,

332-333 (2004) (alcohol-free condition of probation permissible

when reasonably related to characteristics of defendant and

underlying crime).    See also Robinson v. California, 370 U.S.
660, 664,665 (1962) ("There can be no question of the authority

of the State . . . to regulate the . . . use of . . . drugs

[through, inter alia] a program of compulsory treatment for

those addicted to narcotics[,] . . . [even requiring]

involuntary confinement [and] penal sanctions for failure to

comply with established compulsory treatment procedures"

[quotations and citation omitted]).

    When a defendant is released on probation, his or her

liberty interest is conditional and depends on that defendant's

compliance with the conditions imposed by the sentencing judge.

Commonwealth v. Wilcox, 446 Mass. 61, 64 (2006); Durling, 407
Mass. at 115.   "If a defendant violates one or more conditions

of probation, a judge may revoke his probation and sentence him

to a term of imprisonment for his underlying conviction, or

return the defendant to probation, with new or revised

conditions."    Goodwin, 458 Mass. at 15.   A defendant who

violates probation is not being punished for violating a

condition of probation, but rather "the defendant is essentially

being sentenced anew on his [or her] underlying conviction."

Id. at 17.
                                                                    13


    Here, the defendant pleaded guilty to larceny and admitted

that her drug use motivated her to commit the crime.    The

sentencing judge imposed the special conditions that the

defendant remain drug free, continue outpatient drug treatment,

and submit to random drug screens.   The conditions directly

addressed the defendant's personal circumstances and,

significantly, her stated motivation for committing the crime --

purchasing illegal drugs.   See Goodwin, 458 Mass. at 16.     Not

only were these conditions tailored to the characteristics of

the defendant and the underlying crime, they furthered the

rehabilitative goal of probation by facilitating treatment for

the defendant's drug addiction.   These conditions also furthered

the goal of protecting the public, because each condition

addressed the fact that the defendant's drug use motivated her

to commit the crime.   We note that the defendant does not claim

or point to anything in the record that shows that, before

agreeing to her probationary conditions, she objected, informed

the judge that she had been diagnosed with SUD, or otherwise

notified the judge that she would be unable to abide by the drug

free condition of probation.   See Commonwealth v. Vargas, 475
Mass. 86, 93 (2016) (by agreeing to abide by probationary

condition of no marijuana use, defendant agreed to be subject to

probation revocation for noncompliance).   See also Obi, 475
14
Mass. at 549   (defendant waived challenge to probationary

condition that was not raised at sentencing).

    The defendant argues that because she suffers from SUD,

requiring her to remain drug free sets her up for

unconstitutional cruel and unusual punishment when the

inevitable relapse occurs.    As discussed, revoking or modifying

conditions of probation is not a punishment for drug use but for

the underlying crime.    See Goodwin, 458 Mass. at 17.     We also

agree with the Commonwealth that the defendant's claim of SUD

rests on science that was not tested below.    Nor do we agree with

the defendant that the requirement of remaining drug free is an

outdated moral judgment about an individual's addiction.

Rather, informed by the substance abuse standards discussed

supra, the requirement is based on the judge's consideration of

the defendant's circumstances and that she committed the

underlying crime to support her drug use.

     The judge here did not abuse her discretion by imposing

the special condition of probation requiring the defendant to

remain drug free.

    b.     Probation violation proceedings.   i.   Detention

hearing.   Where there is reason to believe that a defendant

violated a condition of probation, a probation officer may

initiate probation violation proceedings.     See Rule 4(b) of the

District/Municipal Court Rules for Probation Violation
                                                                   15


Proceedings (LexisNexis 2016) ("Violation proceedings shall be

commenced by the issuance by the Probation Department of a

Notice of Probation Violation and Hearing").   A detention

hearing is conducted where the probation department seeks to

have a defendant held in custody for some period of time pending

a final probation violation hearing.   See Rule 5(a) of the

District/Municipal Court Rules for Probation Violation

Proceedings.   The issues to be decided at the detention hearing

are "whether probable cause exists to believe that the

probationer has violated a condition of the probation order,

and, if so, whether the probationer should be held in custody."

Id. (question of revocation or other disposition not at issue).

See Commonwealth v. Puleio, 433 Mass. 39, 41 (2000) (defendant

may be held in custody pending completion of final probation

violation hearing).

    Where the judge determines that the allegation is supported

by probable cause, the judge must then consider a number of

factors in determining whether the defendant should be held in

custody pending the final probation violation hearing:

  "(i) the probationer's criminal record; (ii) the nature
  of the offense for which the probationer is on probation;
  (iii) the nature of the offense or offenses with which
  the probationer is newly charged, if any; (iv) the nature
  of any other pending alleged probation violations; (v)
  the likelihood of [the] probationer's appearance at the
  probation violation hearing if not held in custody; and
  (vi) the likelihood of incarceration if a violation is
  found following the probation violation hearing."
                                                                  16



See Rule 5(c) of the District/Municipal Court Rules for

Probation Violation Proceedings.    Much like the judge's

individualized analysis of the defendant's circumstances in

setting the terms of probation, a judge at this stage must

consider the particular circumstances facing a defendant, as

well as the safety of the public.

    Trial court judges, particularly judges in the drug courts,

stand on the front lines of the opioid epidemic.   Judges face

unresolved and constantly changing societal issues with little

notice and, in many situations, without the benefit of

precedential guidance.   In circumstances where a defendant is

likely addicted to drugs and the violation in question arises

out of the defendant's relapse, judges are faced with difficult

decisions that are especially unpalatable.    This is particularly

true at a detention hearing where a judge must decide whether

the defendant should be detained prior to a final violation

hearing.   The core of this dilemma is that although probation

violations often arise out of a defendant's relapse, we

recognize that relapse is part of recovery.   See Standards on

Substance Abuse, supra at 5 ("Treatment does not always work the

first or even the second time, [and] relapse should not be cause

for giving up on a substance abuser").    To achieve this delicate

balance, judges must have the authority to detain a defendant
                                                                    17


facing a probation violation based on illicit drug use pending a

final violation hearing for the safety of the defendant and the

community.   See Rule 5 of the District/Municipal Court Rules for

Probation Violation Proceedings.    Such decisions should be made

thoughtfully and carefully, recognizing that addiction is a

status that may not be criminalized.    See Robinson v.

California, 370 U.S. 660, 666 (1962) (unconstitutional to

criminalize status of addiction).   But judges cannot ignore the

fact that relapse is dangerous for the person who may be in the

throes of addiction and, often times, for the community in which

that person lives.

    Here, on the Friday before the Labor Day weekend, the

defendant tested positive for fentanyl.    After the defendant

rejected inpatient treatment, and with her home support network

unavailable, the defendant's probation officer initiated the

probation violation proceedings and moved for a detention

hearing that day.    At that hearing, the judge determined that

there was probable cause to believe the defendant had violated

the drug free condition of her probation, based on the results

of the drug test.    The judge first sought to have the defendant

admitted to an inpatient treatment facility pending her final

violation hearing; however, a placement was not immediately

available.   To stabilize the defendant's situation, the judge

held her in custody until a placement at an inpatient treatment
                                                                  18


facility became available.   This decision clearly encompassed

the factors enumerated in Rule 5(c) of the District/Municipal

Court Rules for Probation Violation Proceedings, particularly

the nature of the offense for which the defendant was on

probation and the nature of the alleged violation, while

furthering the overarching goal of preserving the safety of the

public and welfare of the defendant.   The judge was faced with

either releasing the defendant and risking that she would suffer

an overdose and die, or holding her in custody until a placement

at an inpatient treatment facility became available.

     The defendant claims that the judge's decision to detain

her constituted a punishment for her relapse and positive drug

test.7   We do not agree.




     7 We note that neither the limited facts in this case nor
the law of the Commonwealth supports the defendant's assertions
that addiction has been criminalized or that relapse is being
punished. The case before the court is unlike Robinson v.
California, 370 U.S. 660, 665-668 (1962), where the United
States Supreme Court concluded that a statute criminalizing the
status of being "addicted to the use of narcotics" was
unconstitutional. The Court in Robinson emphasized that the
unconstitutional statute at issue did not criminalize the use of
narcotics, but rather the status of being addicted to narcotics.
Id. at 666. In contrast, here the defendant was subject to
probation revocation proceedings due to her use of an illegal
drug. Robinson is inapposite to our analysis because this case
represents an appropriate exercise of judicial power at each
stage of the probation proceedings, not the criminalization of
the defendant's status. Id. at 665 (reciting actions State may
take to regulate narcotic drugs including involuntary
confinement for compulsory treatment and penal sanctions for
failure to comply with treatment).
                                                                     19


    Revocation proceedings are not part of a criminal

prosecution.   See Durling 407 Mass. at 112, citing Gagnon v.

Scarpelli, 411 U.S. 778, 782 (1973).     The decision to hold the

defendant in custody is akin to a bail decision, and no final

determination has been made concerning whether she violated a

condition of probation.   See Rule 5 of the District/Municipal

Court Rules for Probation Violation Proceedings.     See also

Commonwealth v. Odoardi, 397 Mass. 28, 30 (1986) (disposition of

probation does not punish act prompting probation violation

proceedings, and arises from "underlying offense for which a

probationary sentence originally was imposed").     Moreover, here

the judge detained the defendant because a placement at an

inpatient treatment center was not available.    Although we

recognize that the number of inpatient treatment placements is

limited, the resolution of that problem concerns public policy

and cannot be addressed by a judge.     Detaining a defendant may

be permissible to protect the public and the defendant.     See

Robinson, 370 U.S. at 667 (imprisoning person afflicted with

addiction is cruel and unusual punishment only where person

"never touched any narcotic drug within the State or been guilty

of any irregular behavior there").     The judge did not abuse her

discretion in detaining the defendant pending a probation

violation hearing.
                                                                    20


    ii.   Probation violation hearing.     Following an initial

determination at a detention hearing that there is probable

cause to believe that a condition of probation was violated, a

defendant is entitled to a final probation violation hearing to

determine whether a violation occurred, and, if so, what effect

the violation will have on his or her status.     See Rule 6 of the

District/Municipal Court Rules for Probation Violation

Proceedings.

    The probation violation hearing is comprised of two

distinct phases: (1) the adjudicatory phase, and (2) the

dispositional phase.     See Rule 6(b) of the District/Municipal

Court Rules for Probation Violation Proceedings.     See also

Commonwealth v. Joyner, 467 Mass. 176, 189-191 (2014).     In the

adjudicatory phase the judge must "determine, as a factual

matter, whether the defendant has violated the conditions of his

[or her] probation."     Commonwealth v. Pena, 462 Mass. 183, 187

(2012), quoting Durling, 407 Mass. at 111.    "A defendant can be

found in violation of a probationary condition only where the

violation was wilful."    Commonwealth v. Henry, 475 Mass. 117,

121-122 (2016).   See Commonwealth v. Canadyan, 458 Mass. 574,

579 (2010) (absent evidence of wilful noncompliance, defendant

could not be found in violation of condition of probation).        See

also Commonwealth v. Poirier, 458 Mass. 1014, 1016 (2010)

(defendant not responsible for inability to comply with
                                                                    21


condition where probation department failed to provide needed

equipment).    Further, a violation of a probationary condition

must be proved by a preponderance of the evidence.     See

Commonwealth v. Holmgren, 421 Mass. 224, 227 (1995).     See also

Rule 6(c) of the District/Municipal Court Rules for Probation

Violation Proceedings.

    At a probation violation hearing, both parties "shall be

permitted to present evidence relevant to the issue of the

alleged violation [and] shall be permitted to cross-examine

witnesses produced by the opposing party."    Id.    The distinction

between the adjudicatory and dispositional phases is important

because the "factual decision that a probation violation has

occurred in no way compels an order of revocation."     Rule 5 of

the District/Municipal Court Rules for Probation Violation

Proceedings comment (2000), at 80.    Therefore, judges must be

precise in bifurcating the adjudicatory phase of probation

violation proceedings from the dispositional phase.

    Where a violation has occurred, the judge must determine

the appropriate disposition for the defendant.      See Pena, 462
Mass. at 187.    See also Rule 6(b) and (d) of the

District/Municipal Court Rules for Probation Violation

Proceedings.    Permissible dispositions include revoking the

defendant's probation and sentencing the defendant for the

underlying crime, modifying the terms of the defendant's
                                                                       22


probation, or reprobating the defendant on the same conditions

of probation.    Rules 8(d), 9(b) of the District/Municipal Court

Rules for Probation Violation Proceedings.      See Pena, supra.8

The defendant, in either scenario, is not being punished for

violating the probationary condition that triggered the

revocation or modification, but rather for the original

conviction    See Odoardi, 397 Mass at 30.     See also Commonwealth

v. Cory, 454 Mass. 559, 564 (2009) (penalties for probation

revocation attributed to original conviction, not to probation

violation).     In other words, when a defendant's probation is

revoked because he or she has "abused the opportunity given him

to avoid incarceration," Rubera v. Commonwealth, 371 Mass. 177,

181 (1976), by violating a condition of probation, the defendant

is imprisoned not for the act or acts that prompted revocation

of probation, but rather, the defendant "is being punished for

the underlying offense for which a probationary sentence

originally was imposed."     Odoardi, supra.

    After a violation is found, "[h]ow best to deal with the

probationer is within the judge's discretion."       Durling, 407
Mass. at 111.    In determining the appropriate disposition, the


    8  A house of correction sentence may also be suspended. A
suspended sentence, however, limits the judge's options should
there be a violation of probation after a suspended sentence has
been imposed, because, under Commonwealth v. Holmgren, 421 Mass.
224, 228 (1995), "when probation is revoked, the original
suspended sentence must be imposed."
                                                                    23


court shall consider "such factors as public safety; the

circumstances of any crime for which the probationer was placed

on probation; the nature of the probation violation; the

occurrence of any previous violations; and the impact of the

underlying crime on any person or community, as well as

mitigating factors."    Rule 8(d) of the District/Municipal Court

Rules for Probation Violation Proceedings.    The defendant is

entitled to show that there was a "justifiable excuse for any

violation or that revocation is not the appropriate

disposition."    Pena, 462 Mass. at 188, quoting Black v. Romano,

471 U.S. 606, 611, 612 (1985).    See United States v. Morin, 889
F.2d 328, 332 (1st Cir. 1989) (during second stage of probation

revocation proceeding, defendant "has the right to address the

court and present it with mitigating circumstances").

    "Where a defendant has violated a condition of his [or her]

probation, a judge's authority to modify or add conditions of

probation is nearly unlimited should the judge decide not to

imprison the defendant but to return him [or her] to probation."

Goodwin, 458 Mass. at 17.   At the dispositional phase, a judge's

decision to modify the defendant's probation following a

violation must consider both the welfare of the defendant and

the community.   Id. at 16, quoting Buckley v. Quincy Div. of the

Dist. Court Dep't, 395 Mass. 815, 818 (1985).   Where probation

is modified, the defendant is essentially being resentenced on
                                                                    24


his or her underlying conviction, and the judge may impose any

conditions of probation that could have been imposed at the

original sentencing.   Goodwin, supra at 17.

    The defendant contends that the District Court judge erred

in finding that she violated the drug free condition of her

probation because the violation was not wilful.   In the

defendant's view, her purported inability to refrain from using

drugs is tantamount to a homeless probationer not being able to

comply with a condition of probation because of the

circumstances inherent in that homelessness.    Canadyan, 458
Mass. at 579.   In Canadyan, we concluded that the defendant did

not commit a wilful violation of probation for failing to wear

an operable global positioning system (GPS) monitoring device

because the evidence conclusively established that the defendant

was homeless and that the homeless shelter he was staying at

could not accommodate the technological requirements of the GPS

equipment.   Id. at 578-579.   Therefore, "there was no evidence

of wilful noncompliance."   Id. at 579.   Accord Henry, 475 Mass.

at 121-122 (no wilful violation of condition of probation

requiring payment of restitution where defendant lacked ability

to pay);   Poirier, 458 Mass. at 1016 (no wilful violation of

condition of probation requiring defendant to wear GPS device

where probation department did not have such device available).
                                                                  25


      Although the appellate record before this court is

inadequate to determine whether SUD affects the brain in such a

way that certain individuals cannot control their drug use,

based on the evidence presented to the judge who conducted the

violation hearing, that judge did not abuse her discretion in

concluding that there was a wilful violation of the defendant's

drug free probationary condition.   The affidavits submitted by

the defendant in support of her position that her violation was

not wilful because SUD affects the brain in such a way that

certain individuals cannot control their drug use did not

require the judge to accept her argument.   We conclude that,

based on the evidence presented at the violation hearing, the

judge did not err in concluding that the defendant violated the

drug free condition of her probation by testing positive for

fentanyl.

      After determining that the defendant violated the

conditions of her probation, the judge had the authority either

to revoke the defendant's probation, reprobate her on the same

conditions, or modify her probationary conditions to further the

welfare of both her and the public.   See Goodwin, 458 Mass. at

17.   The judge chose to modify the defendant's probation,

requiring that she continue inpatient treatment.   This

modification furthered the rehabilitative goal of probation and

demonstrated that the judge was not discounting the defendant's
                                                                      26


addiction.     The defendant does not challenge this condition on

appeal.    Furthermore, this was not punishment for the

defendant's positive drug test, rather the defendant was being

reprobated on her original admission to sufficient facts.       See

id. at 17.   Accordingly, we conclude that the judge did not

abuse her discretion in modifying the defendant's probation to

require inpatient treatment and that it was permissible in these

circumstances to detain the defendant until an inpatient bed was

available.

    Conclusion.      We conclude that, based on the evidence

presented at each stage of the probation process and for the

reasons described above, the judge did not abuse her discretion

in concluding the defendant violated her probation.       We further

answer the reported question, as we have reframed it, in the

affirmative:    (1) where a person who commits a crime is addicted

to illegal drugs, a judge may require that person to remain drug

free as a condition of probation; (2) a person may be subject to

probation violation proceedings for violating the drug free

condition of probation by subsequently testing positive for

illegal drugs; and (3) in the appropriate circumstances, a judge

has discretion at a detention hearing to hold the defendant, who

has tested positive for illegal drugs in violation of the drug

free condition of probation, pending a probation violation

hearing.   We further conclude that the actions of the District
                                                                  27


Court judges and the probation department involved in this case

were exemplary.   They embodied the flexibility, sensitivity, and

thoughtfulness in furtherance of the overarching goal of

probation -- to rehabilitate rather than incarcerate whenever

possible, while fulfilling their duty to protect the public.

See Goodwin, 458 Mass. at 15.

    Accordingly, we affirm the judge's finding that the

defendant violated her probation and the order requiring her to

submit to inpatient treatment for her addiction.

                                    So ordered.